Citation Nr: 1630148	
Decision Date: 07/28/16    Archive Date: 08/04/16

DOCKET NO.  11-22 099	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the claim for entitlement to service connection for cervical spine disability.

2.  Entitlement to service connection for cervical spine disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Dworkin, Associate Counsel




INTRODUCTION

The Veteran served on active duty from February 1971 to February 1975.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.

The Veteran requested a hearing before a member of the Board.  However, the Veteran contacted the RO in March 2014 to report that he would not be able to make his in person hearing scheduled for April 2014 but wished to continue the appeal to the Board.  The Board therefore considers his request for a hearing withdrawn.

Although the RO appears to have reopened the previously denied claim for service connection for cervical spine disability, the Board must address the question of whether new and material evidence has been received to reopen the claims for service connection in order to establish its jurisdiction to review the merits of a previously denied claim.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).


FINDINGS OF FACT

1.  An April 2007 rating decision denied service connection for cervical spine disability.  The Veteran did not appeal that decision, and the decision is final.
 
2.  The evidence received subsequent to the most recent final denial of service connection for cervical spine disability is new and material and raises a reasonable possibility of substantiating the claim.
 
3.  Resolving all reasonable doubt in favor of the Veteran, the Veteran's cervical spine disability is etiologically related to active service.


CONCLUSIONS OF LAW

1.  Since the April 2007 rating decision, new and material evidence has been received to reopen a claim for service connection for cervical spine disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).
 
2.  The criteria for service connection for cervical spine disability have been met. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

An April 2007 rating decision denied service connection for cervical spine disability and found that the evidence showed that cervical spine disability was not incurred in or caused by service.

The evidence of record at that time of the April 2007 rating decision included the Veteran's service medical records, VA treatment records, and private treatment records.  

The Veteran was notified of the denial in April 2007.  However, no appeal was received from the Veteran and he did not submit additional evidence relating to any cervical spine disability within one year following that denial.  Therefore, the April 2007 decision is final as to the evidence then of record, and is not subject to revision on the same factual basis.  38 U.S.C.A. § 7105(b) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.303 (2015).

VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of a Veteran.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015); Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).

New evidence is evidence not previously submitted to agency decision makers. Material evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2015).

In determining whether new and material evidence has been received, VA must initially decide whether evidence associated with the claims file since the prior final denial is new.  That analysis is undertaken by comparing newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The Board must review all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  Evans v. Brown, 9 Vet. App. 273 (1996).  For purposes of determining whether new evidence is material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  New and material evidence is not required as to each previously unproven element of a claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

The evidence added to record since the final April 2007 rating decision includes VA examination reports from July 2010 and June 2012.  Additionally, Dr. B.D., a private physician, has submitted numerous nexus opinions that have also been added to the record.  The Board finds that the new evidence added to the claims file is new as it was not before the adjudicators at the time of April 2007 rating decision.  Furthermore, that new evidence is material because it relates to unproven elements of the claim previously denied in the April 2007 decision.  Specifically, that newly submitted evidence suggests that the Veteran's current cervical spine disability may be etiologically related active service. 38 C.F.R. § 3.303 (2015)

Accordingly, the Board finds that the low threshold for reopening the claim has been met.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  Therefore, the new evidence is material and the Veteran's claim is reopened.  To that extent only, the appeal is allowed.


Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).  That determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2015). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran asserts that his cervical spine disability diagnosed as degenerative disc disease was caused by the cumulative impact of his parachute jumps and training during active service.  

A review of the Veteran's service treatment records shows that in September 1971 the Veteran reported pain in his lower back from a parachute jump and that he had fallen down stairs.  He was diagnosed with a back contusion.

A March 1973 service treatment record shows that the Veteran fractured his right ankle while parachute jumping.  

A January 1975 service treatment record shows that the Veteran reported upper back pain with no history of trauma.  The Veteran was assessed with normal physiology and an impression of muscle spasms.   

A February 1975 separation examination shows that the Veteran was evaluated with a clinically normal spine.  The Veteran self-reported no recurrent back pain.  

A December 2002 private treatment record shows that the Veteran was treated for acute neck and shoulder pain.  X-rays showed that the Veteran had a couple of osteophytes but was noted by the physician to look like the kind of changes that one would get just from living and did not look progressive at all.  

A September 2004 private treatment record shows that the Veteran was diagnosed with a cervical strain.  No prior injury was noted.  The Veteran reported that he developed left sided neck and shoulder pain while sleeping on an airplane three days prior.  The Veteran reported that he had a similar pain 1 year prior after sleeping in an awkward position.  The Veteran reported that he could not recall a past neck injury.  

An April 2010 letter from the Veteran's private physician, Dr. B.D., shows that the Veteran was treated for a previous failed cervical surgery and was also diagnosed with degenerative disc disease.  Dr. B.D. reported that the Veteran's degeneration of the neck was clearly accelerated and advanced at this stage.  Dr. B.D. reported that the Veteran was in the military and participated in parachute jump school which increased the amount of degeneration and accelerated the degeneration of the cervical and lumbar spine.  Dr. B.D. then opined that the Veteran's previous military experienced contributed to an underlying cervical disc disease.  

A July 2010 VA examination report shows that the Veteran was diagnosed with cervical spine disc disease.  The examiner opined that the Veteran's cervical spine disease was not related to or caused by two jumps he made in jump school during active service.  The examiner reported that the Veteran's current condition was most likely related to a intercurrent event that occurred while employed as a carpenter for 30 years, and a home contractor for 15 years.  The examiner noted that the Veteran first complained of the condition in 2003 and had surgery in 2004.  

An August 2010 letter from the Veteran's private physician Dr. B.D. shows that the physician reviewed the Veteran's history, to include his service in the military and that he had several parachuting occurrences while in the military.  The Veteran reported developing neck and back pain at that time.  Dr. B.D. noted that the Veteran was already service connected for a lower back disability that was related to parachuting during the military.  Dr. B.D. concluded that the Veteran's current cervical disc disease and subsequent operations to his neck were related to his parachuting in the military.  Dr. B.D. reported that the parachuting certainly accelerated the degenerative changes in the neck and overall spine.

An August 2010 statement from the Veteran reported that during his time at parachute school, part of his training included jumping off a wooden tower that was 12 to 15 feet high, that was done more than 1 or 2 times.  Additionally, the Veteran reported that while he worked as carpenter since his separation from active service, that a majority of that time he was an owner of a construction company which did not entail manual labor as noted in a previous VA examination report.  

An August 2011 letter from Dr. B.D., reported that the Veteran has advanced disease out of proportion to his age.  Dr. B.D. reported that he would relate this condition back to the Veteran's military time as he has had multiple accidents, as well as doing jump school back in the 1970s.  Dr. B.D. reported that this neck condition was clearly related to his military activities.  

A June 2012 VA examination report shows that the examiner opined that the Veteran's cervical spine disability was not incurred in our caused by active service.  The examiner reported that there was not objective evidence in the record of any neck condition caused by or incurred during the Veteran's military service.  The examiner noted that the Veteran's parachute injury in service that caused an ankle injury noted no reports of neck pain.  The examiner reported that the neck problems were caused by a post service mugging and other things.  Additionally, the examiner noted that the Veteran did not report neck problems until 2003 which was 28 years after separation from service.  

In reviewing the evidence of record, the Board is aware of the conflicting medical evidence as to whether the Veteran's current cervical spine disability is related to service.  However, the Board concludes that in this case, as it now stands, the evidence of record is at least in relative equipoise.  The Board finds that none of the medical opinions are more probative than the other opinions of record.  The Veteran's private physician, Dr. B.D. has reported on numerous occasions that the Veteran's parachute jump school experience during service accelerated the degeneration of the cervical spine.  The VA examiners, in contrast, determined that the Veteran's cervical spine disability was not incurred in or related to active service.  Each medical opinion is supported by a reasoned analysis of medical facts.  Neives-Rodriguuez v. Peake, 22 Vet. App. 295 (2008). 

The Board finds that the medical opinions and diagnoses in this case are at least in equipoise as to whether the Veteran's cervical spine disability is related to his active service.  When evidence is in relative equipoise, reasonable doubt must be decided in the appellant's favor.  Accordingly, resolving all reasonable doubt in favor of the Veteran, the Board finds that service connection for cervical spine disability, is warranted.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).











	(CONTINUED ON NEXT PAGE)
ORDER

As new and material evidence has been received, the claim seeking entitlement to service connection for cervical spine disability is reopened.

Entitlement to service connection for cervical spine disability is granted.  




____________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


